t c no united_states tax_court henry and susan f samueli petitioners v commissioner of internal revenue respondent thomas g and patricia w ricks petitioners v commissioner of internal revenue respondent docket nos filed date ps-s purchased an approximate dollar_figure billion of securities from f in date and simultaneously transferred the securities back to f pursuant to f’s promise to transfer identical_securities to ps-s on date the agreement between ps-s and f allowed ps-s to require an earlier transfer of the identical_securities only by terminating the transaction on july or date ps-s did not require an earlier transfer and sold the securities to f on date ps treated the transaction as a securities_lending arrangement subject_to sec_1058 i r c and ps-s reported an approximate dollar_figure million long-term_capital_gain on the sale ps also deducted millions of dollars of interest related to the transaction r determined that the transaction was not a securities_lending arrangement subject_to sec_1058 i r c instead r determined that ps-s purchased the securities from and immediately sold the securities to f in at no gain_or_loss and then repurchased from pursuant to a forward_contract and immediately resold the securities to f in realizing an approximate dollar_figure million short-term_capital_gain r also disallowed all of ps’ interest deductions because the corresponding debt that ps claimed was related to the transaction did not exist held the transaction is not a securities_lending arrangement subject_to sec_1058 i r c because the ability of ps-s to cause f to transfer the identical_securities to ps-s on only three of the approximate days during the transaction period reduced their opportunity for gain in the transferred securities under sec_1058 i r c the substance of the transaction was the purchases and sales that r determined held further ps are not entitled to their claimed interest deductions because the debt ps claimed was related to the transaction did not exist nancy l iredale jeffrey g varga and stephen j turanchik for petitioners miles b fuller and louis b jack for respondent opinion kroupa judge these consolidated cases are before the court on petitioners’ motion for summary_judgment and respondent’s cross-motion for partial summary_judgment respondent determined a dollar_figure deficiency for and a dollar_figure deficiency for in the federal income taxes of henry and susan f samueli collectively samuelis respondent determined a dollar_figure deficiency for in the federal_income_tax of thomas g and patricia w ricks collectively rickses each deficiency relates to petitioners’ participation in a leveraged securities transaction transaction petitioners treated the transaction as a securities_lending arrangement subject_to sec_1058 the provisions of which we set forth in an appendix these cases present an issue of first impression on the interpretation of sec_1058 specifically we decide whether the agreement agreement underlying the transaction did not reduce the opportunity for gain of the transferor of the securities in the securities transferred within the meaning of sec_1058 we agree with respondent’s primary determination that the agreement did reduce the samuelis’ opportunity for gain in the securities securities transferred in the transaction accordingly we hold that the transaction did not qualify as a securities_lending arrangement under sec_1058 we also decide whether petitioners may deduct interest claimed paid with respect to the transaction we hold they may not because the debt that petitioners claimed was related to the transaction did not exist 1the samuelis were the primary participants in the transaction the relevant participation of the rickses involved their claim to an interest_deduction related to the transaction 2section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure unless otherwise stated i preliminaries background the parties filed an extensive stipulation of facts with accompanying exhibits we treat the facts set forth in this background section as true solely for purposes of deciding the parties’ motions not as findings_of_fact for these cases see fed r civ p a 106_tc_441 n affd without published opinion 139_f3d_907 9th cir ii individuals and entities a overview of petitioners petitioners are two couples each husband and wife who filed joint federal individual income_tax returns for the relevant years each petitioner resided in california when his or her petition was filed with the court b mr samueli henry samueli mr samueli is a billionaire who co-founded broadcom corporation a publicly traded company listed on the nasdaq exchange c h s ventures h s ventures llc h s ventures was a limited_liability_company that was treated as a partnership for federal tax purposes mr samueli owned percent of h s ventures susan samueli owned percent of h s ventures and the samuelis’ grantor_trust shiloh owned the remaining percent of h s ventures h s ventures was the primary entity through which the samuelis conducted their business affairs d mr ricks and mr schulman thomas ricks mr ricks was the chief investment officer for h s ventures and an investment adviser to the samuelis michael schulman mr schulman was the managing director of h s ventures and the samuelis’ personal attorney e tfsc twenty-first securities corporation tfsc was a brokerage and financial services firm specializing in structuring leveraged securities transactions for wealthy clients tfsc structured the transaction for the samuelis tfsc was unrelated to the samuelis iii genesis of the transaction tfsc had forecast in that interest rates would decline katherine szem ms szem then a tax partner with arthur andersen llp discussed with thomas boczar mr boczar director of marketing for financial institutions at tfsc the pricing and mechanics of a leveraged securities transaction for the samuelis ms szem suggested to mr schulman that the samuelis consider entering into a leveraged securities transaction 3the parties agree that shiloh is disregarded for federal tax purposes because it was a grantor_trust subject_to sec_671 through we refer to shiloh as the samuelis mr boczar forwarded to mr ricks hypothetical leveraged transactions using fixed-income securities including u s treasury strips and agency strips such as those from the federal_home_loan_mortgage_corporation freddie_mac the profitability of these transactions hinged on a fluctuation of market interest rates favorable to the investor ie an investor would borrow money at a variable interest rate to invest in fixed-income securities and could realize a gain from the investment if market interest rates then declined two days later mr ricks recommended to mr schulman that the samuelis invest in a proposed leveraged securities transaction shortly after that the samuelis decided to make such an investment iv the transaction a investors in the transaction the samuelis the rickses and mr schulman invested in the transaction the samuelis held a 5-percent interest in the transaction the rickses and mr schulman collectively held the remaining one-half-percent interest the rickses’ interest was percent and mr schulman’s interest was percent 4the word strips is an acronym for the investment term separate trading of registered interest and principal of securities see acronyms initialisms abbreviations dictionary 20th ed b documents underlying the transaction the transaction was governed by five written documents entered into by and between the samuelis and their securities broker refco securities llc refco these documents were a n master securities loan agreement msla amendment to master securities loan agreement amendment addendum to the master securities loan agreement addendum client’s agreement margin agreement client agreement and refco statement of interest charges pursuant to the truth-in-lending rule b -16 the msla the amendment and the client agreement were each entered into on or about date the addendum was dated date c specifics of the transaction the samuelis and refco entered into the msla and the amendment approximately a week after the tfsc’s marketing director contacted the samuelis’ trusted adviser both the msla and the amendment were on standard forms used by the bond market association the msla and the amendment required the samuelis to acquire the securities from refco through the use of a margin loan and then to loan the securities to refco the msla and the amendment allowed the samuelis to terminate the transaction 5the bond market association formerly known as the public securities association was the international trade_association for the bond market industry the bond market association merged with the securities industry association on date to form the securities industry financial markets association and thus cause refco to transfer to the samuelis securities identical to the securities by giving notice to refco before the close of business on any business_day the client agreement allowed refco to hold the securities as security for the margin loan and to subject the securities to a general lien and right of setoff for all obligations of the samuelis to refco refco and the samuelis also entered into the addendum unlike the msla and the amendment the addendum was customized and provided that the samuelis’ loan of the securities to refco would terminate on date and thus require refco on that date to provide the samuelis with the securities the addendum also allowed the samuelis to terminate the transaction earlier on july or date early termination dates refco could purchase the securities from the samuelis at a price established under a libor-based formula set forth in the addendum if the transaction was terminated on either early termination_date 6the msla defined a business_day as a day on which regular trading occurred in the principal market for the securities we include the identical_securities in our term securities libor is an acronym for london interbank offering rate see generally 120_tc_174 affd in part and vacated in part sub nom j p morgan chase co v commissioner 458_f3d_564 7th cir d the samuelis’ purchase the samuelis purchased the securities from refco in date the securities consisted of a dollar_figure billion principal strip of the dollar_figure billion principal on an unsecured fixed-income obligation issued by freddie_mac the maturity_date of the obligation was date and the yield_to_maturity on date at which the securities accrued interest was fixed pincite percent the samuelis purchased the securities at a price of dollar_figure dollar_figure billion the samuelis paid the dollar_figure billion by obtaining a margin loan of the same amount from refco pursuant to the client agreement the samuelis deposited dollar_figure million with refco to obtain the margin loan refco held the securities as security for the margin loan and the securities were subject_to refco’s general lien and right of setoff for all of the samuelis’ obligations to refco mr ricks paid dollar_figure to participate in the transaction he paid this amount to purchase the rickses’ 2-percent ownership_interest in the securities owned by the samuelis dollar_figure dollar_figure 8the trade underlying this purchase was placed on date and the trade settled on date e the samuelis’ transfer the samuelis transferred the securities to refco when their trade for the purchase of the securities settled the msla required refco to transfer cash collateral to the samuelis equal to at least percent of the market_value of the securities before or concurrently with the samuelis’ transfer refco transferred dollar_figure billion to the samuelis as cash collateral contemporaneously with the samuelis’ transfer of the securities to refco the samuelis used that dollar_figure billion upon receipt to repay the margin loan the msla stated that the samuelis were entitled to receive all interest dividends and other distributions attributable to the securities f variable rate fee the samuelis were obligated to pay refco a fee variable rate fee for use of the dollar_figure billion cash collateral the amount of the variable rate fee was calculated by applying a market-based variable interest rate to the amount of the cash collateral that variable rate generally reset on the first monday of each month from date to date to a rate equal to 1-month libor plus basis points the variable rate wa sec_2 percent from october to date and decreased steadily through date to dollar_figure percent the samuelis accrued interest on their dollar_figure million deposit at the same rate as the variable rate v the samuelis’ date payment petitioners calculated that dollar_figure dollar_figure million of interest had accrued on the cash collateral as of date and on that date the samuelis on behalf of themselves the rickses and mr schulman wired the dollar_figure million to refco as payment of that interest mr boczar had informed mr ricks approximately two weeks before that the money could be returned to the samuelis two weeks after the transfer refco applied the dollar_figure million to reduce the variable rate fee calculated as owed to it with respect to the cash collateral refco transferred dollar_figure million to the samuelis approximately two weeks after the samuelis’ transfer and refco recorded its transfer to the samuelis as additional cash collateral the msla allowed the samuelis to borrow an additional dollar_figure million because the securities had increased in value vi termination of the transaction the samuelis did not terminate the transaction on either early termination_date and the transaction terminated on date refco obligated itself on the termination day to pay the samuelis dollar_figure dollar_figure billion to purchase the securities in lieu of transferring the securities to the samuelis the dollar_figure billion reflected the amount for which the securities were trading on date simultaneously with refco’s obligating itself to pay the dollar_figure billion to the samuelis the samuelis obligated themselves to pay dollar_figure dollar_figure billion to refco the dollar_figure billion reflected repayment of the dollar_figure billion cash collateral plus unpaid variable rate fees that had accrued during the term of the transaction the samuelis determined that they realized a dollar_figure dollar_figure million economic gain on the transaction the dollar_figure million economic gain resulted from the dollar_figure billion that refco obligated itself to pay to the samuelis less the dollar_figure billion that the samuelis obligated themselves to pay to refco the samuelis received a dollar_figure dollar_figure million wire transfer from refco on date the dollar_figure million reflected the dollar_figure million determined economic gain plus a return of the dollar_figure million the samuelis deposited with refco to obtain the margin loan plus accrued interest of dollar_figure vii petitioners’ reporting position the samuelis claimed an interest_deduction on their return for for their reported portion of the dollar_figure million wired to refco as an accrued interest payment on date their reported portion dollar_figure was an approximate percent of the total_payment the rickses also claimed on their return for an interest_deduction for their portion of the dollar_figure million their portion dollar_figure was percent of the total_payment on their return for the samuelis reported that they realized a dollar_figure long-term_capital_gain from the transaction they calculated that gain as follows proceeds of sale of securities from the samuelis to refco dollar_figure less purchase_price of securities big_number less transaction costs big_number gain big_number the samuelis’ 5-percent ownership_interest capital_gain to the samuelis big_number the samuelis reported the dollar_figure gain as a long-term_capital_gain because they held the securities for over a year the samuelis treated the dollar_figure billion the original cash collateral plus the unpaid variable rate fees as accrued cash collateral fees and claimed they were entitled to deduct a portion dollar_figure as interest for the rickses did not deduct any cash collateral fees for viii respondent’s determination respondent determined that the transaction did not qualify as a securities_lending arrangement under sec_1058 instead respondent determined that the samuelis purchased the securities from and immediately sold the securities to refco in date and then repurchased from pursuant to a forward_contract and immediately resold the securities to refco in date thus respondent determined the samuelis realized no gain or 9we use the term forward_contract to refer to a contract to buy the securities for a fixed price on a date certain loss on the sale in and realized a short-term_capital_gain of dollar_figure on the sale in further respondent determined petitioners could not deduct the cash collateral fees claimed paid as interest in connection with the reported securities_lending arrangement because no debt existed i overview discussion petitioners argue in moving for summary_judgment that the agreement satisfied each requirement set forth in sec_1058 respondent counters that he is entitled to partial summary_judgment because the agreement did not meet the specific requirement in sec_1058 respondent does not challenge petitioners’ assertion that the agreement satisfied each of the other requirements set forth in sec_1058 we therefore shall decide whether full or partial summary_judgment is appropriate ii general rules for summary_judgment summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials of phantom factual issues see fla country clubs inc v commissioner 122_tc_73 affd 404_f3d_1291 11th cir a decision on the merits of a taxpayer’s claim can be made by way of summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 because summary_judgment decides against a party before trial we grant such a remedy cautiously and sparingly and only after carefully ascertaining that the moving party has met all requirements for summary_judgment see 326_us_1 iii primary issue under sec_1058 the primary issue under sec_1058 is ripe for summary_judgment that issue turns on the interpretation of sec_1058 and the parties agree on all material facts relating to the issue thus to decide the issue we need only interpret the plain meaning of the text not reduce the opportunity for gain of the transferor of the securities in the securities transferred and apply that interpretation to the agreed-upon facts see 124_tc_258 affd 471_f3d_698 6th cir we interpret that text as written in the setting of the statute as a whole see fla country clubs inc v commissioner supra pincite see also huffman v commissioner 978_f2d_1139 9th cir affg tcmemo_1991_144 we focus on the meaning of the phrase not reduce the opportunity for gain of the transferor of the securities in the securities transferred we understand the verb reduce to mean to diminish in size amount extent or number webster’s third new international dictionary we understand the noun opportunity to mean a combination of circumstances time and place suitable or favorable for a particular activity or action and to be synonymous with the word chance id pincite we therefore read the relevant phrase in the context of the statutory scheme to mean that the agreement will not meet the requirement set forth in sec_1058 if the agreement diminished the samuelis’ chance to realize a gain that was present in the securities during the transaction period stated differently the samuelis’ opportunity for gain as to the securities was reduced on account of the agreement if during the transaction period their ability to realize a gain in the securities was less with the agreement than it would have been without the agreement we conclude that the agreement reduced the samuelis’ opportunity for gain in the securities for purposes of sec_1058 because the agreement prevented the samuelis on all but three days of the approximate 450-day transaction period from causing refco to transfer the securities to the samuelis absent the agreement the samuelis could have sold the securities and realized any inherent gain whenever they wanted to simply by instructing their broker to execute such a sale with the agreement however the samuelis’ ability to realize such an inherent gain was severely reduced in that the samuelis could realize such a gain only if the gain continued to be present on one or more of the three stated days stated differently the samuelis’ opportunity for gain was reduced by the agreement because the agreement limited their ability to sell the securities at any time that the possibility for a profitable sale arosedollar_figure in so concluding we reject petitioners’ argument that they always retained the opportunity for gain in the securities by continuing to own the securities from the day they purchased them until the day they sold them a taxpayer’s opportunity for gain under petitioners’ theory is not reduced for sec_1058 purposes if the taxpayer retains the opportunity for gain as of the end of a loan period the statute does not speak to retaining the opportunity for gain it speaks to whether the opportunity for gain was reduced 10petitioners concede that the agreement increased the samuelis’ risk of loss because the samuelis could not terminate the transaction at any time we infer from this concession that the agreement also reduced the samuelis’ opportunity for gain as to the securities in addition we read the relevant requirement differently from petitioners to measure a taxpayer’s opportunity for gain as of each day during the loan period a taxpayer has such an opportunity for gain as to a security only if the taxpayer is able to effect a sale of the security in the ordinary course of the relevant market eg by calling a broker to place a sale whenever the security is in-the-money a significant impediment to the taxpayer’s ability to effect such a sale eg as occurred here through the specific 3-day limit as to when the samuelis could demand that refco transfer the securities to them is a reduction in a taxpayer’s opportunity for gain nor did the samuelis’ opportunity for gain turn as petitioners would have it on the consequences of the samuelis’ variable rate financing_arrangement petitioners assert that their opportunity for gain as to the securities depended entirely on whether their fixed return on the securities was greater than their financing expense ie the variable rate fee paid to refco and conclude that the agreement did not reduce this opportunity because they continued to retain this opportunity throughout the transaction period sec_1058 speaks solely to the transferor’s opportunity for gain in the securities transferred and does not implicate the consideration of any independent gain that the transferor may realize outside of those securities eg through a favorable financing_arrangement thus while the profitability of the transaction may have depended on the return that the samuelis earned on the securities vis-a-vis the amount of the variable rate fee that they paid to refco the samuelis’ opportunity for gain in the transferred securities rested on the fluctuation in the value of the securities we also reject petitioners’ assertion that the samuelis could have locked in their gain in the securities on any day of the transaction period simply by entering in the marketplace into a financial transaction that allowed them to fix their gain eg by purchasing an option to sell the securities at a fixed price this assertion has no direct bearing on our inquiry sec_1058 concerns itself only with the agreement connected with the transfer of the securities whether the samuelis could have entered into another agreement to lock in their gain is of no momentdollar_figure we also reject petitioners’ argument that sec_1058 cannot contain a requirement that loaned securities be returned 11petitioners also assert that the transaction is a routine securities_lending transaction in the marketplace we disagree a lender could terminate a security loan on any business_day under the standard form used in the marketplace the parties to the transaction however modified the standard form to eliminate that standard provision and to prevent the samuelis from demanding that the securities be transferred to them during the transaction period except on the three specific days to the lender upon the lender’s demand at any time because sec_512 specifically contains such a requirement sec_512 generally defines the phrase payments_with_respect_to_securities_loans by reference to a security transferred by the owner to another person in a transaction to which sec_1058 applies sec_512 adds that sec_512 shall apply only where the agreement underlying the transaction provides for termination of the loan by the transferor upon notice of not more than business days petitioners argue that sec_512 and sec_1058 were enacted in the same legislation and that congress is presumed not to have included unnecessary words in a statute see eg 523_us_57 441_f3d_845 9th cir petitioners conclude that part of sec_512 would be surplusage were a prompt return of a security already a requirement of sec_1058 again we disagree our reading of sec_1058 to require that the lender be able to demand a prompt return of the loaned securities does not render any part of sec_512 surplusage sec_1058 does not require explicitly that a securities loan be terminable within a set period akin to the 5-day period of sec_512 it does not necessarily follow however as petitioners ask us to conclude that sec_1058 fails to require that the lender be able to demand a prompt return of the loaned securities the firmly established law at the time of the enactment of those sections provided that a lender in a securities loan arrangement be able to terminate the loan agreement upon demand and require a prompt return of the securities to the lender we read nothing in the statute or in its history that reveals that congress intended to overrule that firmly established law by enacting sec_512 and sec_1058 we decline to read such an intent into the statute such is especially so given the plain reading of the terms reduce and opportunity for gain and our finding that the agreement reduced the samuelis’ opportunity for gain by limiting their ability to sell the securities at any time that the possibility for a profitable sale arose we recognize that unequivocal evidence of a clear legislative intent may sometimes override a plain meaning interpretation and lead to a different result see 447_us_102 see also 42_f3d_537 9th cir affg 95_tc_415 the legislative_history of the applicable statute supports the plain meaning of the relevant text and does not override it congress enacted sec_1058 mainly to clarify the then-existing law that applied to the loan of securities by regulated_investment_companies and tax-exempt entities on the one hand and by general security lenders on the other hand see s rept pincite the former group of lenders was concerned that payments made to them by the borrowers of securities could be considered unrelated_business_taxable_income see id the latter group of lenders was concerned that a securities loan could be considered a taxable disposition see id pincite congress added sec_1058 to the code to address each of these concerns explicitly providing through the statute that payments from borrowers to tax-exempt entities were considered investment_income to the tax-exempt entities and clarifying that the existing law that applied to lenders of securities in general continued to apply see id pincite the senate committee on finance noted that owners of securities were reluctant under existing law to enter into securities_lending transactions because the income_tax treatment of those transactions was uncertain see id pincite the committee also noted that the commissioner apparently agreed that a securities_lending transaction was not a taxable disposition of the loaned securities and that the transaction did not interrupt the lender’s holding_period but that the commissioner had recently declined to issue rulings stating as much see id pincite the committee believed a clarification of existing law was required to encourage organizations and individuals with securities holdings to enter into securities_lending transactions so as to allow the lendee brokers to deliver the securities to a purchaser of the securities within the time required by the relevant market rules see id pincite the committee explained that sec_1058 codified the existing law on securities_lending arrangements that required that a contractual obligation subject_to that law did not differ materially either in_kind or in extent from the securities exchanged see id pincite this legislative_history is consistent with our analysis the legislative_history explains that sec_1058 codified the firmly established law requiring that a securities loan agreement keep the lender in the same economic position that the lender would have been in had the lender not entered into the agreement for example the lender must possess all of the benefits_and_burdens_of_ownership of the transferred securities and be able to terminate the loan agreement upon demand the firmly established law came from the united_states supreme court in 269_us_443 there the taxpayers sought to recover the cost of internal revenue stamps affixed by them to tickets that evidenced transactions where shares of stock were loaned to brokers or returned by the borrower to the lender each in accordance with the rules and practice of the stock exchange see id pincite the court held that those transfers of stock were taxable transfers within the meaning of the applicable revenue acts because both the loan of stock and the return of the borrowed stock involve ‘transfers of legal_title to shares of stock’ id pincite the court noted that a lender of securities under a loan agreement retained all of the benefits and burdens of the loaned stock throughout the loan period as though the lender had retained the stock and that both parties to the loan agreement could terminate the agreement on demand and thus cause a return of the stock to the lenderdollar_figure see id pincite 12the commissioner later ruled similarly in revrul_57_451 1957_2_cb_295 that ruling which is referenced in the legislative_history to sec_1058 see s rept pincite states in relevant part the second situation described above wherein the optionee authorizes the broker to lend his stock certificates to other customers in the ordinary course of business presumably anticipates the loan of the stock to others for use in satisfying obligations incurred in short_sale transactions in such a case all of the incidents_of_ownership in the stock and not mere legal_title pass to the borrowing customer from the lending broker for such incidents_of_ownership the lending broker has substituted the personal obligation wholly contractual of the borrowing customer to restore him on demand to the economic position in which he would have been as owner of the stock had the loan transaction not been entered into see provost v united_states u s t d c b v-1 since the lending broker is not acting as the agent of the optionee in such a transaction he must have necessarily obtained from the optionee all of the incidents_of_ownership in the stock which he passes to his borrowing customer rev_rul c b pincite we conclude that the transaction was not a securities_lending arrangement subject_to sec_1058 and that the underlying transfers of the securities in and were therefore taxable events respondent determined and argues that the samuelis’ transfer of the securities to refco in was in substance a sale of the securities by the samuelis in exchange for the dollar_figure billion they received as cash collateral and that refco’s purchase of the securities in was a second sale of the securities by the samuelis in exchange for the money wired to them on date for federal tax purposes the characterization of a transaction depends on economic reality and not just on the form employed by the parties to the transaction see 435_us_561 we agree with respondent that the economic reality of the transaction establishes that the transaction was not a securities_lending arrangement as structured but was in substance two separate sales of the securities without any resulting debt obligation running between petitioners and refco from date through january dollar_figure the transfers in were in 13the transaction is similar to the transactions involved in a long line of cases involving m eli livingstone a broker and securities_dealer who aspired to create debt through initial steps that completely offset each other courts consistently disregarded those offsetting steps because they left the parties to the transactions in the same position they were in before the continued substance the samuelis’ purchase and sale of the securities at the same price of dollar_figure billion the samuelis therefore did not realize any gain in as to the securities the transfers in were in substance the samuelis’ purchase of the securities from refco at dollar_figure billion the purchase_price determined in accordance with the terms of the addendum which operated as a forward_contract followed immediately by the dollar_figure billion market-price sale of the securities by the samuelis back to refco the samuelis therefore realized a capital_gain on the sale in equal to the difference between the purchase and sale prices see sec_1001 that capital_gain is taxed as a short-term_capital_gain because the samuelis held the securities for less than a yeardollar_figure see sec_1222 continued steps were taken see eg 358_f2d_492 9th cir affg 41_tc_858 335_f2d_23 2d cir 304_f2d_766 7th cir 273_f2d_867 1st cir affg 31_tc_990 and 31_tc_998 267_f2d_127 2d cir affg 30_tc_1178 34_tc_20 affd on this issue 294_f2d_56 9th cir the courts did not disregard the transactions entirely as shams or as lacking economic_substance the courts disregarded the initial steps and recast the transactions as exchanges of promises for future performance the transaction in one case was even recast where the taxpayer made an economic profit see rubin v united_states supra 14petitioners argue they still prevail even if we accept as we do respondent’s characterization of the transaction petitioners assert that their sale of the securities in was in consideration for their surrender of their contractual right continued iv secondary issue concerning interest deductions the secondary issue for decision involves petitioners’ claim to interest deductions our decision as to this issue also does not turn on any disputed fact thus this issue is also ripe for summary_judgment respondent disallowed petitioners’ deductions for interest_paid to refco in and in because there was no collateral outstanding and the payment did not represent a payment of interest ‘on indebtedness’ petitioners argue that their payment in was made with respect to debt in the form of the cash collateral again we disagree we conclude on the basis of the recharacterized transaction that petitioners may not deduct their claimed interest payments for and because those payments were unrelated to debt the cash transferred in represented the proceeds of the first sale and not collateral for a securities loan thus no cash collateral was outstanding during the relevant years on which the claimed collateral fees could accrue nor did the samuelis transfer any cash in with respect to debt their transfer of cash in continued to receive the securities petitioners assert that this contractual right was a long-term asset acquired in date and that they may offset the dollar_figure billion sale proceeds by their dollar_figure billion basis in that long-term asset we disagree with this argument the securities were the subject of the sale in not the surrender of a contractual right as petitioners assert in addition the samuelis transferred the dollar_figure billion to refco in to purchase the securities was to purchase the securities pursuant to the forward_contract accordingly we hold that petitioners are not entitled to their claimed interest deductions v epilogue we have considered all arguments petitioners have made and to the extent not discussed we have rejected those arguments as without merit to reflect the foregoing an appropriate order will be issued appendix sec_1058 transfers of securities under certain agreements a general_rule --in the case of a taxpayer who transfers securities as defined in sec_1236 pursuant to an agreement which meets the requirements of subsection b no gain_or_loss shall be recognized on the exchange of such securities by the taxpayer for an obligation under such agreement or on the exchange of rights under such agreement by that taxpayer for securities identical to the securities transferred by that taxpayer b agreement requirements --in order to meet the requirements of this subsection an agreement shall-- provide for the return to the transferor of securities identical to the securities transferred require that payments shall be made to the transferor of amounts equivalent to all interest dividends and other distributions which the owner of the securities is entitled to receive during the period beginning with the transfer of the securities by the transferor and ending with the transfer of identical_securities back to the transferor not reduce the risk of loss or opportunity for gain of the transferor of the securities in the securities transferred and meet such other requirements as the secretary may by regulation prescribe c basis --property acquired by a taxpayer described in subsection a in a transaction described in that subsection shall have the same basis as the property transferred by that taxpayer
